Citation Nr: 0928513	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease, C5-6. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1983 to 
September 1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA), wherein the Providence, 
Rhode Island Regional Office (RO) granted service connection 
for degenerative disc disease of the cervical spine at C5-6, 
and assigned a 20 percent effective September 20, 2002.  The 
Veteran filed a timely notice of disagreement, and the issue 
of an initial disability rating in excess of 20 percent is 
presently on appeal. 

As the Veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claims not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Veteran has requested service connection for a lumbar 
spine condition, thoracic spine condition, peripheral nervous 
condition, seizure disorder, and urinary incontinence as 
secondary to service-connected DDD of the C5-6.  These issues 
have not been fully developed by the RO and are not before 
the Board at this time.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Degenerative disc disease of the cervical spine at C5-6 
is manifested by is manifested by chronic pain, tenderness, 
stiffness, limitation of motion, and degenerative disc 
disease, which equates to moderate intervertebral disc 
syndrome with recurring attacks.

3.  Degenerative disc disease of the cervical spine at C5-6 
is not manifested by incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician.

4.  Degenerative disc disease of the cervical spine at C5-6 
is manifested by orthopedic manifestations consisting of 
limitation of motion that does not equate to flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine at C5-6 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.118, 
Diagnostic Code (DC) 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
DDD was received in September 2002.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2002 and June 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in April 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established." 

The claim for entitlement to an initial compensable rating 
for degenerative disc disease of the cervical spine at C5-6 
is a downstream issue from the grant of service connection, 
and was initiated via a notice of disagreement.  Hence, there 
is no duty to provide any additional notice for this matter. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2007, and resent to the Veteran at a new address in June 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA and non-VA treatment records 
pertaining to degenerative disc disease of the cervical spine 
at C5-6 have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations in June 2004 and April 2009 to assess the 
current state of his degenerative disc disease of the 
cervical spine at C5-6.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The Veteran seeks a higher initial disability evaluation for 
his degenerative disc disease of the cervical spine at C5-6.  
The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As noted above, the Veteran has been assigned a 20 percent 
rating for degenerative disc disease of the cervical spine at 
C5-6, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
The effective date of the award was September 20, 2002.

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003).

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286 (prior to September 
26, 2003).

528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287, prior to September 
26, 2003.

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
2
0
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
1
0
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003(2008) (effective 
prior to and after September 26, 2003).

   
Cervical Spine
See 38 C.F.R. § 4.71, Plate 5 (2008).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background 

An October 2004 rating action awarded the Veteran service 
connection for degenerative disc disease of the cervical 
spine at C5-6, based on service treatment records reflecting 
treatment on two occasions in February 1987 for left shoulder 
and neck strain with spasm after he lifted heavy objects.  

In a June 2004 VA examination report, the Veteran complained 
of being unable to lift things over his head, being limited 
in lifting objects weighing 5 pounds over his head, having 
neck symptoms on lifting heavier objects at lower level, 
having stiffness of the cervical spine after sitting for one 
hour, and having crepitus in the cervical spine and neck 
movements.  He stated he did not wear a brace.  He complained 
of cervical spine crepitus on neck movement.  Upon physical 
examination, the Veteran was able to elevate both arms to 145 
degrees, abduct both arms to 145 degrees, tilt his head to 19 
degrees in either direction, extend his neck 15 degrees, flex 
to 35 degrees, twist his head 45 degrees in either direction, 
externally rotate his arms to 75 degrees from horizontal, and 
internally rotate arms to 60 degrees from horizontal 
position.  He was noted to have good muscle strength in the 
upper extremities in both abduction and elevation against 
strong resistance, good biceps strength was against strong 
resistance, functional and strong hands against resistance, 
very faint deep tendon reflexes that could be generally 
elicited in the biceps, triceps, and brachioradialis, and 
normal sensation to the hands.  

Diagnostic testing revealed some flattening of the normal 
lordotic curve, narrowing and spur formation of the inner 
spaces from C4 distally and some irregularity of the inner 
space at the C7 to T1 level.  There was also some 
irregularity of the  uncinate processes at the C2 level, and 
the radiologist noted narrowing of the C5-C6 disc space and 
opined degenerated disc disease at C5-6.  The physician 
diagnosed degenerative joint disease of the cervical spine 
manifested by irregularity of the uncinte articulations at 
the C2-3 level, and degenerative disc disease manifested by 
limitation of motion, pain, and an MRI examination which 
showed a post central disc extrusion at C5-6.  

VA outpatient treatment records are associated with the 
claims folder.  In records dated June 2005, October 2005, 
June 2006, December 2006, June 2007, December 2007, and 
May2008, the Veteran provided a history of degenerative joint 
disease of the cervical spine.  Each time, he reported no 
neck stiffness, although he complained of neck pain, and back 
pain after prolonged standing or sitting.  Objectively, the 
examiner noted that the neck was supple.  No other findings 
specific to the cervical spine were reported.

In an October 2008 VA primary care note, the Veteran 
complained of neck pain, specifically on the left side.  Upon 
examination, the examiner found neck to be supple, and no 
kyphosis of the back. 

In an April 2009 VA examination report, the Veteran 
complained of a history of progressively worse back and neck 
pain with pains down arms with decreased range of motion, 
headaches, and muscle spasms.  The Veteran gave a history of 
fatigue, decreased motion, stiffness, weakness, spasms, 
constant daily pain in the neck varying in severity, head, 
shoulders, arms, spine, and torso.  He described the pain as 
shooting, throbbing, aching at same and varied times, severe, 
constant, and daily, with radiation from neck to arms that 
felt shooting, burning, sharp, but never tingling or like 
electricity.  He related that he had severe flare-ups weekly, 
that could last more than a month, with precipitating factors 
of exertion, and even sneezing, and alleviating factors 
including heating pad, resting on couch, ibuprofen, Vicodin, 
and low impact exercises.  The Veteran noted that one flare-
up in 2002 put him in bed for six months.  The physician 
noted that there were incapacitating episodes of spine 
disease, that the Veteran uses two canes, and that the 
Veteran is limited to walking one quarter of a mile.  

Upon physical examination, the physician found normal 
posture, head position, gait, and no abnormal gibbus, 
kyphosis, list, scoliosis, or cervical spine ankylosis.  The 
physician also noted no spasms, atrophy, guarding, and pain 
with motion, tenderness or weakness of the cervical 
sacropinalis.  Normal sensory findings were noted.  Range of 
motion findings of the cervical spine were listed as flexion 
to 20 degrees; extension to 10 degrees; left lateral flexion 
to 10 degrees; right lateral flexion to 20 degrees; right and 
left lateral rotation to 30 degrees.  There was objective 
evidence of pain on active range of motion, and objective 
evidence of pain following repetitive motion.  It was further 
noted that the Veteran had no additional loss of motion on 
repetitive use, and there were no incapacitating episodes due 
to intervertebral disc syndrome.  The examiner noted that the 
Veteran's combined neck and back pain affected his activities 
of daily living without specifying to what extent the 
cervical spine contributed to the overall impact.

In an April 2009 x-ray examination report, the radiologist 
found no well defined soft tissue mass in the neck, some loss 
of normal cervical curvature, narrowing of the disc spaces in 
the lower cervical spine, spur at the anterior margin of the 
lower cervical spine, prevertebral soft tissues within normal 
limits, a small density in the soft tissues posterior to the 
C6 spinous process, no visible acute fracture or dislocation.  
The radiologist noted no significant or minor abnormality. 

Analysis

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003. 68 Fed. Reg. 51,454 (August 27, 2003).  
This change revised the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  In addition to renumbering 
the diagnostic codes, it also provided a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities.  Because the 
veteran has never been diagnosed with IVDS, and because his 
neurological examination is negative, the diagnostic criteria 
for intervertebral disc syndrome are not for consideration in 
the instant case.  However, the Board will evaluate the 
cervical spine disorder under the old and revised rating 
criteria for back disorders.  

The Veteran's cervical spine range of motion results 
documented in the evidence of record collectively reveal no 
more than moderate overall limitation of cervical spine 
motion.  In a June 2004 VA examination report, cervical range 
of motion findings were listed as flexion limited to 35 
degrees and rotation limited to 45 degrees.  In the April 
2009 VA spine examination report, range of motion findings of 
the cervical spine were listed as forward flexion to 20 
degrees; backward extension to 10 degrees; right lateral 
flexion to 20 degrees; left lateral flexion to 10 degrees; 
right rotation to 30 degrees; and left rotation to 30 
degrees.  Under Diagnostic Code 5290, these findings equate 
to no more than moderate impairment of the cervical spine, 
and as such, warrant no more than the currently assigned 20 
percent disability evaluation.  The assignment of a maximum 
40 percent rating for severe limitation of motion is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 
(2002).

Accordingly, the Board finds that the Veteran's service-
connected neck injury residuals do not warrant a rating in 
excess of 20 percent under Diagnostic Code 5290.  See 38 
C.F.R. § 4.71a (2008).  The Board has reviewed the rating 
criteria in effect prior to September 26, 2003, and finds 
that there is no basis upon which to award the Veteran a 
rating in excess of 20 percent.  Other Diagnostic Codes for 
the cervical spine, which might provide for a higher 
disability rating, are not applicable.  It is not contended 
nor shown that the Veteran's service-connected cervical spine 
disability includes symptoms of severe intervertebral disc 
syndrome with or without incapacitating episodes, ankylosis, 
or fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5293, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002) (effective from September 
23, 2002 to September 25, 2003).  

Similarly, considering the veteran's cervical spine 
disability under the criteria that became effective September 
23, 2002, he does not meet the criteria for a rating in 
excess of 20 percent.  The General Rating Formula essentially 
removes the subjectivity in determining the severity of any 
loss of motion, and under the revised criteria, these 
findings continue to support no more than a 20 percent 
evaluation for orthopedic symptoms, as there is no evidence 
that the Veteran suffers from forward flexion of the cervical 
spine 15 degrees or less or favorable ankylosis of the entire 
cervical spine.   Therefore, a rating in excess of 20 percent 
is not warranted under the current rating criteria in effect 
since September 26, 2003.  

The Board also finds that the Veteran is not entitled to a 
higher evaluation under Diagnostic Code 5003 for degenerative 
arthritis, as the Veteran has already met the maximum allowed 
under this Diagnostic Code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2008).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that during the April 2009 VA spine examination, the 
Veteran reported that he was unemployed because of back, not 
neck pain.  Thereafter, the examiner indicated that the 
Veteran's back disability had a severe affect on his normal 
daily activities.  Furthermore, the VA examiner specifically 
noted that although there was objective evidence of pain 
following repetitive motion, there were no additional 
limitations after three repetitions of range of motion.  
These findings have already been taken into consideration in 
the assignment of the current 20 percent rating.

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected neck injury residuals 
are more severely disabling during this time period.  
However, the Veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial rating in excess of 20 percent for 
residuals of a neck injury must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected residuals of 
a neck injury that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating during the time period in question.  There is simply 
no objective evidence showing that the service-connected 
cervical spine disability has alone resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 20 percent rating).  

Finally, the Board has considered whether the Veteran's 
cervical spine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease, C5-6, is denied. 


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


